
	
		III
		113th CONGRESS
		2d Session
		S. RES. 509
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2014
			Ms. Mikulski (for herself and Mr. Cardin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		A resolution honoring the extraordinary and courageous life of Mattie Stepanek.
	
	Whereas Matthew Mattie Joseph Thaddeus Stepanek, was born on July 17, 1990, in Rockville, Maryland;Whereas Mattie Stepanek was born with a rare form of Muscular Dystrophy—Dysautonomic Mitochondrial
			 Myopathy;Whereas the siblings of Mattie Stepanek—Katie, Stevie, and Jamie—were diagnosed with the same rare
			 disease;Whereas Mattie Stepanek  began writing poetry, short stories, and essays to deal with grief over
			 the death of his siblings;Whereas the  writings of Mattie Stepanek reflected his deep understanding of our ever-evolving
			 world and the need for hope and peace;Whereas Mattie Stepanek became a 7-time New York Times best-selling author;Whereas Mattie Stepanek gave inspiration and educational speeches to audiences ranging from school
			 children to business leaders and politicians;Whereas Mattie Stepanek spoke about spirituality, disability, education, and health care,
			 delivering a message of hope and peace to his audiences;Whereas the  words of Mattie Stepanek inspired millions of people around the world, including
			 the 39th President of the United States,
			 who was a friend of Mattie and  delivered his eulogy;Whereas Mattie Stepanek engaged in public service, working with Children’s Hospice International to
			 improve guidelines for the health and hospice care of children and serving
			 as a 3-term National Goodwill Ambassador for the Muscular Dystrophy
			 Association;Whereas Mattie Stepanek has been honored with numerous awards, during his lifetime and
			 posthumously, including the Children’s Hope Medal of Honor and induction
			 into the Kids Hall of Fame;Whereas Mattie Stepanek passed away on June 22, 2004, at Children's National Medical Center in
			 Washington, D.C.;Whereas the mother of Mattie continues to raise awareness about the message of
			 hope and peace that Mattie delivered and led the effort to create the
			 Mattie J.T. Stepanek Park in Rockville, Maryland;Whereas the Mattie Stepanek Foundation celebrates July 17th as Mattie Stepanek World Peace Day; andWhereas recognizing the 24th birthday of Mattie Stepanek honors the compassion and dedication to
			 hope that Mattie embodied: Now, therefore, be it
		
	
		That the Senate honors the extraordinary life and legacy of Matthew Mattie Stepanek.
		
